                                                                                                                     Case 3:20-cv-10843-RHC-EAS ECF No. 5 filed 07/13/20     PageID.89     Page 1 of 5




                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                                    FOR THE EASTERN DISTRICT OF MICHIGAN
                                                                                                                                             SOUTHERN DIVISION

                                                                                                                     IMPERIAL FIRE AND CASUALTY
                                                                                                                     INSURANCE COMPANY,

                                                                                                                                       Plaintiff,

                                                                                                                     vs.                                         Case No: 2:20-cv-10843-RHC-EAS
                                                                                                                                                                 Hon. Robert H. Cleland
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                     MATTHEW FOUTS,
               A PROFESSIONAL CORPORATION




                                                                                                                                        Defendant.
                                                                                                                     __________________________________________________________________/
                                                                                                                     Michael F. Schmidt (P25213)       MATTHEW FOUTS
                                                                                                                     Nathan Peplinski (P66596)         IN PRO PER
HARVEY KRUSE




                                                                                                                     HARVEY KRUSE, P.C.                6584 Rouget Rd.
                                                                                                                     Attorneys for Plaintiff           Palmyra, MI 49268-9700
                                                                                                                     1050 Wilshire Drive, Ste. 320
                                                                                                                     Troy, MI 48084
               ATTORNEYS & COUNSELORS




                                                                                                                     (248)649-7800; Fax: (248)649-2316
                                                                                                                     mschmidt@harveykruse.com
                                                                                                                     npeplinski@harveykruse.com
                                                                                                                     __________________________________________________________________/

                                                                                                                                                    CONSENT JUDGMENT

                                                                                                                                     At a session of said Court held in the Courthouse,
                                                                                                                                  City of Port Huron, State of Michigan on July 13, 2020

                                                                                                                                       Present: Hon. Robert H. Cleland
                                                                                                                                                US DISTRICT COURT JUDGE

                                                                                                                           The plaintiff Imperial Fire and Casualty Insurance Company having filed a

                                                                                                                     declaratory complaint against the defendant Matthew Fouts to determine coverage

                                                                                                                     issues regarding a policy of insurance issued by Imperial Fire and Casualty

                                                                                                                                                           -1-
                                                                                                                     Case 3:20-cv-10843-RHC-EAS ECF No. 5 filed 07/13/20         PageID.90   Page 2 of 5




                                                                                                                     Insurance Company to George Alberto Vega Casas in regard to an auto/motorcycle

                                                                                                                     accident of May 31, 2017 in which defendant Matthew Fouts has claimed injuries

                                                                                                                     and no-fault benefits, and the parties having agreed to resolve their differences as

                                                                                                                     follows:

                                                                                                                           1.     The defendant Matthew Fouts has received no-fault benefits as a

                                                                                                                     result of the automobile/motorcycle accident of May 31, 2017 from State Farm
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                     Insurance Company, and State Farm Insurance Company has not made any claim
               A PROFESSIONAL CORPORATION




                                                                                                                     against Imperial Fire and Casualty Insurance Company for reimbursement for any

                                                                                                                     benefits paid by State Farm Insurance Company regarding injuries sustained by
HARVEY KRUSE




                                                                                                                     Matthew Fouts.

                                                                                                                           2.     Matthew Fouts agrees that the policy of insurance issued by Imperial
               ATTORNEYS & COUNSELORS




                                                                                                                     Fire and Casualty Insurance Company to George Alberto Vega Casas, policy no.

                                                                                                                     2003924997 with a policy period from June 7, 2016 to June 7, 2017 (hereinafter

                                                                                                                     referred to as “the Policy”) has no liability to pay any no-fault benefits to Matthew

                                                                                                                     Fouts in regard to the automobile/motorcycle accident of May 31, 2017 for the

                                                                                                                     following reasons:

                                                                                                                                a. The Policy was rescinded from its inception pursuant to a General

                                                                                                                                  Release entered between Imperial Fire and Casualty Insurance

                                                                                                                                  Company and George Alberto Vega Casas, Jose Ivan Vega and

                                                                                                                                  Rosemary Vega in matter of Imperial Fire and Casualty Insurance



                                                                                                                                                              -2-
                                                                                                                     Case 3:20-cv-10843-RHC-EAS ECF No. 5 filed 07/13/20     PageID.91    Page 3 of 5




                                                                                                                                Company v George Alberto Vega Casas, Jose Ivan Vega and

                                                                                                                                Rosemary Vega, 11th Circuit Court for Miami-Dade County, Florida

                                                                                                                                Case No. 2017-023497-CA-01.

                                                                                                                             b. The Policy does not provide for PIP coverage to Matthew Fouts for at

                                                                                                                                least the following reasons:

                                                                                                                                   i. Fouts was not a “named insured” as defined in the Policy;
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                                  ii. Fouts was not a “relative” of a “named insured” as defined in
               A PROFESSIONAL CORPORATION




                                                                                                                                      the Policy;

                                                                                                                                  iii. Fouts was not “occupying” an “insured auto” at the time of the
HARVEY KRUSE




                                                                                                                                      “accident;”

                                                                                                                                  iv. Fouts was not occupying a “motor vehicle” “owned” by a
               ATTORNEYS & COUNSELORS




                                                                                                                                      “relative” for which security is maintained as required by the

                                                                                                                                      “No-Fault Law;”

                                                                                                                                   v. Fouts was not an “insured person” as defined in the Policy;

                                                                                                                                  vi. Coverage was excluded by the policy exclusion:

                                                                                                                                      3.     Exclusions
                                                                                                                                             1.   We do not provide PIP for bodily injury
                                                                                                                                                  sustained by:
                                                                                                                                                                ***
                                                                                                                                                  f.     Any pedestrian, other than the
                                                                                                                                                         named insured or a relative, who is
                                                                                                                                                         not a legal resident of the State of
                                                                                                                                                         Florida.




                                                                                                                                                               -3-
                                                                                                                     Case 3:20-cv-10843-RHC-EAS ECF No. 5 filed 07/13/20     PageID.92    Page 4 of 5




                                                                                                                                 vii. Fouts failed to comply with the policy conditions, including the

                                                                                                                                      Legal Action Against Us condition;

                                                                                                                                viii. No payment of benefits was required under Florida No Fault

                                                                                                                                      law;

                                                                                                                                  ix. The claimed accident did not occur during the policy period as

                                                                                                                                      defined by the Policy.
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                             c. Imperial Fire and Casualty Insurance Company is not and was not at
               A PROFESSIONAL CORPORATION




                                                                                                                               any relevant time an admitted insurer in the State of Michigan

                                                                                                                               pursuant to the former version of MCL 500.3163.
HARVEY KRUSE




                                                                                                                             d. Imperial Fire and Casualty Insurance Company is not and was not at

                                                                                                                               any relevant time certified with the State of Michigan pursuant to the
               ATTORNEYS & COUNSELORS




                                                                                                                               former version of MCL 500.3163.

                                                                                                                            e. Imperial Fire and Casualty Insurance Company has not voluntarily

                                                                                                                               filed a certification to provide Michigan no-fault benefits pursuant to

                                                                                                                               the former version of MCL 500.3163.

                                                                                                                            f. Imperial Fire and Casualty Insurance Company is not and was not at

                                                                                                                               any relevant time subject to the personal and property protection

                                                                                                                               insurance system of the Michigan No-Fault Act.

                                                                                                                            g. As an out-of-state insurer who has not filed a certification of

                                                                                                                               compliance with the former version of MCL 500.3163, Imperial Fire



                                                                                                                                                           -4-
                                                                                                                     Case 3:20-cv-10843-RHC-EAS ECF No. 5 filed 07/13/20       PageID.93   Page 5 of 5




                                                                                                                                 and Casualty Insurance Company is not in any order of priority to

                                                                                                                                 provide Michigan no-fault benefits to Matthew Fouts and owes no

                                                                                                                                 such coverage to Matthew Fouts.

                                                                                                                           IT IS HEREBY ORDERED AND ADJUDGED that consent judgment be

                                                                                                                     entered against Matthew Fouts in the above matter for all of the reasons set forth

                                                                                                                     above without costs or attorneys fees.
                                            1050 WILSHIRE DRIVE, SUITE 320, TROY, MICHIGAN 48084-1526 248-649-7800




                                                                                                                           This is the final order and closes this case.
               A PROFESSIONAL CORPORATION




                                                                                                                                                              s/Robert H. Cleland
                                                                                                                                                              US DISTRICT COURT JUDGE

                                                                                                                     Approved as to form:
HARVEY KRUSE




                                                                                                                     /s/Michael F. Schmidt
                                                                                                                     Michael F. Schmidt P25213
                                                                                                                     Nathan Peplinski P66596
               ATTORNEYS & COUNSELORS




                                                                                                                     HARVEY KRUSE, P.C.
                                                                                                                     Attorneys for Plaintiff
                                                                                                                     1050 Wilshire Drive, Ste. 320
                                                                                                                     Troy, MI 48084
                                                                                                                     (248)649-7800; Fax: (248)649-2316
                                                                                                                     mschmidt@harveykruse.com
                                                                                                                     npeplinski@harveykruse.com


                                                                                                                     /s/Matthew Fouts (w/consent)
                                                                                                                     MATTHEW FOUTS
                                                                                                                     IN PRO PER
                                                                                                                     6584 Rouget Rd.
                                                                                                                     Palmyra, MI 49268-9700




                                                                                                                                                               -5-
